Citation Nr: 1403555	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA Regional Office (RO) in Portland, Oregon, in which the RO denied service connection for sleep apnea.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

In June 2013, the Board remanded the case so that a VA examination could be conducted to clarify the nature and etiology of the Veteran's obstructive sleep apnea.


FINDINGS OF FACT

1.  The Veteran has obstructive sleep apnea.

2.  The Veteran's current obstructive sleep apnea is not caused by or permanently worsened by service-connected disabilities.


CONCLUSION OF LAW

The criteria for obstructive sleep apnea, as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 
38 C.F.R. § 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

VCAA notice must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  

In August 2007, the Veteran was provided notice regarding the information and evidence needed to substantiate the claim for service connection for sleep apnea, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  In addition to VCAA notice, a Statement of the Case was provided to the Veteran in November 2009 and Supplemental Statements of the Case were provided in November 2010, May 2012, August 2012, and November 2013.

With respect to the duty to assist, the Board remanded this claim in June 2013 for further development.  In compliance with the Board remand, VA provided the Veteran with an adequate examination in July 2013.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  The VA examiner constructed an accurate history based on the Veteran's statements and clinical records, examined the Veteran, and made relevant clinical findings and diagnosis.  The VA examiner provided a nexus opinion supported by a rationale.

The Board finds that all necessary assistance has been provided to the Veteran.  The Veteran's service treatment records were obtained and post-service treatment records were associated with the claim.  The evidence of record provides sufficient information to adequately decide the claim for service connection for obstructive sleep apnea.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection Laws and Regulations

Service connection may be granted for a disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under      38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994);  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. at 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. at 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Obstructive Sleep Apnea

The Veteran contends obstructive sleep apnea is due to the service-connected disabilities, specifically diabetes mellitus type II (DMII), hypertension, and posttraumatic stress disorder (PTSD).  The Veteran further contends that his "sleep disorder...is not directly service connected."  See VA-Form 9, December 21, 2009.  Neither the Veteran, nor the evidence, suggests symptoms of sleep apnea began in service.

The Board finds the Veteran has obstructive sleep apnea.  The Veteran underwent a sleep study, 29 years after service separation, in June 2010, due to complaints of snoring, witnessed apnea, and excessive daytime sleepiness.  The Veteran was diagnosed with obstructive sleep apnea and placed on a CPAP.

After review of the evidence, lay and medical, the Board finds the weight of the evidence demonstrates that the Veteran's current obstructive sleep apnea is not caused by or permanently worsened by service-connected disabilities.  The Veteran is service connected for diabetes mellitus type II (DMII), hypertension, and posttraumatic stress disorder (PTSD).  

On the question of relationship between sleep apnea and service-connected disabilities, a VA examiner opined in March 2011 that there is a documented relationship between hypertension and sleep apnea and diabetes mellitus and sleep apnea; however, such opinion of correlation is the opposite of the Veteran's claim.  The opinion is that sleep apnea is a risk factor for developing hypertension and diabetes mellitus; however, the inverse is not true.  The March 2011 VA examiner further explained that hypertension and diabetes mellitus are not risk factors for developing sleep apnea, nor are they documented to aggravate pre-existing sleep apnea.  The March 2011 VA examiner further opined that, although PTSD has been shown to be associated with sleep-disordered breathing, "it would not be reasonable to say that PTSD is the major cause" of the Veteran's sleep apnea.  Rather the March 2011 VA examiner identified a non-service-related etiology of the sleep apnea; the VA examiner opined that the "Veteran's obesity is by far his greatest risk factor for sleep apnea." 

In July 2013, VA provided the Veteran with another examination to clarify the nature and etiology of the obstructive sleep apnea.  In the July 2013 VA examination, the Veteran reported that his sleep apnea started "approximately 20 years ago" when his wife had trouble sleeping because "she thought he was dying (snoring and pausing)."  The Veteran reported that he remembered waking up from a nap gasping for air; that his snoring progressively worsened; he woke up with headaches; and he experienced hypersomnolence during the day.  The July 2013 VA examiner opined that the Veteran's obstructive sleep apnea is "less likely than not" (less than 50/50 probability) due to active service, as there is no objective evidence that indicates the Veteran had a sleeping disorder during service.  "Additionally, the reported symptoms began approximately 20 years ago, several years after the veteran's time in service, and does not clinically correlate."  The July 2013 VA examiner further opined that it is "less likely than not" (less than 50/50 probability) that the Veteran's obstructive sleep apnea is due to, or a result of, or permanently aggravated by the Veteran's service-connected disabilities.  The July 2013 VA examiner explained that there is no medical nexus between sleep apnea and the service-connected disabilities of tinnitus, migraines, DMII, hypertension, erectile dysfunction, PTSD, or orthopedic conditions.

The Veteran is competent to report some symptoms of sleep apnea, such as daytime sleepiness/fatigue, and those observed and told to him by his wife, snoring and apnea.  See Layno at 465.  The Board also recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  In this case, however, the determination of any relationship between sleep apnea and the Veteran's service-connected disabilities involves complex medical etiological questions upon which the Veteran is not competent to opine.  The conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes of sleep apnea and the Veteran's service-connected disabilities that the Veteran is not shown to possess.  Rucker, 10 Vet. App. at 74.

The Veteran reported his symptoms of sleep apnea started more than 22 years after service separation, and there is no competent evidence linking his currently diagnosed sleep apnea to any of his service-connected disabilities.  The VA examiners' opinions relied on the accurate fact that symptoms of sleep apnea did not manifest in service, but began years after service.  Additionally, the Veteran has only contended that his sleep apnea is secondary to service-connected disabilities, and has not contended that sleep apnea is directly related to (had its onset in) service; therefore, the only theory of entitlement is secondary service connection.  On the theory of secondary service connection, the preponderance of the evidence is against the claim.  

For these reasons, the Board finds that secondary service connection for obstructive sleep apnea is not warranted.  As the preponderance of the evidence is against the claim of secondary service connection for obstructive sleep apnea, the claim must be denied, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea, as secondary to service-connected disabilities, is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


